Citation Nr: 1419388	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  12-17 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD) prior to December 18, 2013, and higher than 70 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D.Cleary



INTRODUCTION

The Veteran served on active duty from June 1952 to June 1956.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).

The RO has certified this case to the Board on the issue set forth above; however, the Board can find no substantive appeal in the record.  The RO has nevertheless treated the case as though the Veteran in fact filed an appeal, even to the extent of scheduling a hearing that had presumably been requested before a member of the Board.  The Veteran was scheduled to testify at a videoconference hearing before a Veterans Law Judge on March 17, 2014, but he withdrew this request in a February 2014 communication.  Given the RO's actions, the Board will proceed as though a substantive appeal had been timely filed.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


FINDINGS OF FACT

1.  Throughout the claim period, the Veteran has experienced deficiencies in most areas caused by PTSD symptoms.

2.  The Veteran has likely been unable to secure or follow substantially gainful employment as a result of his service-connected PTSD throughout the claim period.



CONCLUSIONS OF LAW

1.  Prior to December 18, 2013, the criteria for a rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

2.  As of December 18, 2013, the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for a total disability rating based on individual unemployability due to service-connected PTSD have been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.400, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has reviewed the record and concludes that no available outstanding evidence has been identified.  

Analysis

The Veteran was originally granted service connection for PTSD in a September 2009 rating decision.  At that time, this disability was rated 30 percent disabling, effective April 24, 2009.  The Veteran did not appeal this rating decision or submit new and material evidence within one year of its issuance.  Thus, it is final.  See 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran's claim for an increased rating was received in November 2010.  By an April 2011 rating decision, his PTSD rating was increased to 50 percent, effective November 30, 2010.  In a January 2014 rating decision, this rating was increased to 70 percent, effective December 18, 2013.  In this way, the existing rating has been staged.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Posttraumatic stress disorder (PTSD) is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under that General Rating Formula, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The next higher evaluation of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Id.

The Board acknowledges that the Veteran's mental health symptoms have been attributed to both his service-connected PTSD and his non-service connected dementia.  When it is not possible to distinguish disability caused by service-connected conditions from that caused by a non-service-connected disorder, the entire disability is treated as if caused by service-connected conditions.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  The VA and private treatment records generally do not differentiate between the symptoms of these conditions.  Fortunately, the January 2011 and December 2013 VA examiners have parsed out these symptoms to the extent possible.  The Board will rely on these examinations to differentiate among the symptoms listed in the other treatment records.

The claims file contains multiple references to the Veteran's GAF score.  The Global Assessment of Functioning (GAF) Scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders, 32 (4th ed. 1994).  The GAF Scale score is based on all of the Veteran's psychiatric impairments.  A GAF Scale score of 11 to 20 indicates some danger of hurting self or others (e.g., suicide attempts without clear expectation of death frequently violent manic excitement), or occasionally fails to maintain minimal hygiene (e.g., smears feces), or gross impairment in communication (e.g., largely incoherent or mute).  A GAF Scale score of 21 to 30 indicates behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF Scale score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or an major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF Scale score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).

In August 2010, the Veteran underwent a CT scan due to a history of dizziness and hallucinations.  This scan found no acute intracranial abnormality, but did find advanced cerebral atrophy.  Later that month, the Veteran sought VA treatment for PTSD and panic attacks.

A September 2010 VA record notes that the Veteran's wife called to report symptoms that she had seen displayed by her husband, but thought he would deny.  Specifically, she reported witnessing flashbacks, paranoia, refusal to leave the home, panic attacks, difficulty with daily living, and sleep disturbances, 

In September 2010, the Veteran was admitted to Hampton Behavioral Health Center after making a threat to kill himself and his wife.  His GAF score at the time of his admission was 20 and he was diagnosed with Alzheimer's dementia and PTSD.  He was discharged three weeks later with an improved GAF score of 50.  At the time of his discharge he was able to provide self-care, was not suicidal or homicidal, and did not have flashbacks or intrusive memories.  He did have memory impairment, but his affect was pleasant.

November 2010 VA treatment records found the Veteran anxious with impaired insight and judgment.  His mood was "pretty good."  He had excellent hygiene and grooming.  He was cooperative, polite, friendly, and sincere without impairment of thought process or content.  His speech was normal.  He was assigned a GAF score of 34-36.

A January 2011 field examination report found the Veteran neat, clean, and appropriately dressed.  He was oriented to time, place, and event.  He spoke coherently.

In January 2011, the Veteran underwent a VA examination in conjunction with this claim.  At that time he was found to have impairment in self-care and hygiene associated with his dementia.  He had impairment in his occupational functioning associated with his PTSD in that he would find tasks in any work situation very stressful and overwhelming.  He stopped working his full-time regular job at age 48 because of this, but continued to work in a limited capacity for his son for some time after that.  This examiner noted that the Veteran's PTSD would make it difficult for him to handle the stress of a regular job or to handle being around people in a work setting.  His concentration was severely impaired due to his dementia and PTSD.  Socially, he was likewise impaired by these disabilities.  He had been married to his wife for 58 years, but the combination of his dementia and PTSD had impacted their relationship in that he would push her when he got angry and agitated.  He was angry and verbally agitated with her nearly every day.  He threatened to kill her when stressed about having to see the psychiatrist.  He was not actively suicidal at the time of this examination, but the examiner noted that he was often suicidal due to stress when he had to see a psychiatrist.  He maintained a good relationship with his two sons and his grandchildren.  Although he moved away from his friends to live with one of his sons, they continued to call him and he would try to communicate with them on the telephone.  His reported symptoms included nightmares, flashbacks, intrusive thoughts and memories, anxiety, avoidance, distrust of others, elevated arousal, hypervigilance, exaggerated startle response, irritability, anger, agitation, and impaired concentration.  Additionally, the Veteran and his wife reported that he experienced visual hallucinations of people or dogs being in his house.  He had the delusional belief that people were taking pictures from outside of the house or coming through the air vents into the house.  His hallucinations and delusions were associated with his dementia.  He was not emotionally numb, was able to express warm loving feelings towards his wife, and did not have a sense of foreshortened future.  He was assigned a GAF score of 40.

Later VA treatment records show an increase in his dementia symptoms.  A November 2013 VA psychology note that shows that the Veteran is unable to communicate due to his dementia.  Private treatment records note end-stage dementia and referral to the LIFE program.  His May 2013 monthly review noted that the Veteran was combative with the staff, but his family had a calming effect on him.

In December 2013, another VA examiner reviewed this claims file.  This examiner differentiated between the Veteran's symptoms of PTSD and his symptom of dementia based on their date of onset.  The symptoms that she associated with PTSD were anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work-like setting, and suicidal ideation.  The symptoms that she associated with dementia were memory loss for names of close relatives, own occupation, or own name; speech intermittently illogical, obscure, or irrelevant; difficulty in understanding complex commands; impaired abstract thinking; gross impairment in thought processes or communication; spatial disorientation; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place.  The symptoms that she could not differentiate were depressed mood; impaired impulse control, such as unprovoked irritability with periods of violence; inability to establish and maintain effective relationships; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others.  The combination of these two disabilities rendered the Veteran totally occupationally and socially impaired.

Based on the above, the Board finds that Veteran's PTSD most nearly approximates the criteria for a 70 percent evaluation throughout the rating period.  Specifically, his symptoms of nightmares, flashbacks, anxiety, intrusive thoughts and memories, avoidance, distrust of others, elevated arousal, hypervigilance, exaggerated startle response, irritability, anger, agitation, impaired concentration, suspiciousness, panic attacks more than once a week, chronic sleep impairment, impaired judgment, and suicidal ideation cause occupational and social impairment with deficiencies in work, judgment, and mood.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Overall, the record reveals evidence of occupational and social impairment with deficiencies in most area, including work, judgment, and mood, due to the symptoms discussed above.  

In terms of social impairment, the evidence shows that the Veteran was able to maintain relationships with his family members, but these relationships were strained at times due to his PTSD symptoms.  For example, his symptoms caused him to push his wife when he got angry and agitated.  Thus, the Board determines that a 70 percent evaluation is appropriate for the entirety of the claim period.

A higher evaluation of 100 percent is not warranted as the record does not show total social impairment.  The Veteran did not display PTSD-attributable symptoms indicative of a 100 percent rating (such as gross impairment in thought processes or communication, persistent delusions, or hallucinations, persistent danger of hurting oneself or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name).  To the extent that he does have such symptoms, they have been associated with his non-service connected dementia.  Significantly, he had a generally good relationship with his wife of more than 50 years, his sons, and his grandchildren.  He also maintained, to some degree, additional friendships prior to the advancement of his dementia.  His ability to maintain those relationships belies a finding of total social impairment.  Moreover, while noting significant impairment, the medical evidence of record does not contain a finding of total social impairment due to his PTSD symptoms.

In sum, the record does not support a finding that the Veteran's PTSD has caused total occupational and social impairment.  Taking into account all of the medical evidence of record, the Board finds that the Veteran's PTSD most nearly approximates the criteria required for a 70 percent rating throughout the claim period.  The Board determines that the evidence likely supports an award of a 70 percent rating, but no more, prior to December 18, 2013, and is against the assignment of a rating in excess of 70 percent.  38 C.F.R. § 4.7.  Thus, a 70 percent evaluation is warranted throughout the claim period.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as total social impairment, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  The record repeatedly notes that the Veteran stopped working due to his PTSD.  As such, the issue of TDIU is raised in conjunction with his claim for a higher rating.  Rice, supra.  The decision herein awards a 70 percent evaluation for PTSD for the entirety of the claim period; therefore, the Veteran has likewise met the threshold percentage requirements for TIDU for the entirety of the claim period.  See 38 C.F.R. § 4.16(a) (setting the schedular requirements for TDIU consideration at a disability evaluation of 60 percent or more for a single service-connected disability).

The issue becomes whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of service-connected PTSD for this period.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In this case, the Veteran did not participate in gainful employment at any point during the claim period.  Indeed, the medical evidence of record repeatedly showed that the Veteran was unemployable due to his mental health problems.  He reported that he stopped working his regular full-time job at age 48 and began working for his son for several years, but had stopped working for his son prior to this claim.  The Veteran's employment with his son appears to be the kind of marginal employment in a "protected environment" contemplated by 38 C.F.R. § 4.16, which is not considered substantially gainful employment.  

The December 2013 VA examiner found the Veteran unemployable due to his PTSD and dementia.  The Board is mindful of the Veteran's service-connected and non-service-connected disabilities, but the January 2011 VA examiner found that the Veteran's PTSD symptoms would cause him to find tasks in any work situation very stressful and overwhelming.  Likewise, his PTSD would make it very difficult for him to handle the stress of a regular job or to handle being around people in a work setting.  Based on the above, the Board finds that the evidence is likely in favor of finding that a TDIU evaluation is warranted for the entirety of the claim period.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a disability rating of 70 percent prior to December 18, 2013, for PTSD is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a schedular rating higher than 70 percent for PTSD is denied.

A total disability rating based on individual unemployability due to service-connected PTSD is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


